DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I – drawn to claims 1-8 in the reply filed on May 21, 2021 is acknowledged.
Claims 9-10 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“cup mouth groove” and “snap-fit opening” in claim 4
“recessed groove” in claim 5
“a soldering flux to seal the vacuum chamber” as in claim 7

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	In claim 1, Ln. 3-13, the phrase in each instance, “…the cylinder body…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear if the applicant is encompassing “a stainless steel cylinder body” (claim 1, Ln. 2) OR a different “cylinder body”.  Therefore, to avoid confusion, examiner suggest the following change “…the stainless steel cylinder body…” to establish the proper antecedent basis and for consistency purposes; emphasis added.
	In claim 1, Ln. 6-8, the phrase, “….a vacuum chamber having a getter therein is formed by the compartment upper cover and the cylinder body…” renders the claim to be vague and indefinite because it is unclear what structural limitation(s) or relationship(s) is being encompassed with such language. For instance, is applicant establishing the “vacuum chamber” is formed by the compartment upper cover and the cylinder body OR that the “getter” is formed by the compartment upper cover and the cylinder body?  Further clarification is required.
	In claim 2, Ln. 4, the phrase, “…the cylinder body…” lacks antecedent basis; therefore, it should be change to “…the stainless steel cylinder body…” to establish the proper antecedent basis and for consistency purposes.
	In claim 7, Ln. 2-3, the phrase, “…the cylinder body…” lacks antecedent basis; therefore, it should be change to “…the stainless steel cylinder body…” to establish the proper antecedent basis and for consistency purposes.
	In claim 7, Ln. 3, the phrase, “…the air suction hole…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear if the applicant is encompassing “a recess-shaped air suction hole” (claim 7, Ln. 2) OR a different “air suction hole”? Therefore, to avoid confusion, examiner suggest the following change “…the recess-shaped air suction hole...” to establish the proper antecedent basis and for consistency purposes.
	In claim 8, Ln. 2, the phrase, “…the air suction hole…” lacks antecedent basis; therefore, it should be change to “…the recess-shaped air suction hole…” to establish the proper antecedent basis and for consistency purposes.
As for claims 2-8, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, JR et al. (US 20190216264; hereinafter Adams) in view of Sautner et al. (US 6168040; hereinafter Sautner).
Regarding claim 1, Adams teaches a vacuum compartment structure embodiment (140; as shown in Figs. 1-2b) for a cup lid (102; as shown in Figs. 1-2b), comprising a stainless steel cylinder body (156); and
a compartment upper cover (145 and 153) covered on the cylinder body and having a concave shape, wherein the compartment upper cover and the cylinder body are fixedly connected and sealed by laser welding, 
a vacuum chamber (143) is formed by the compartment upper cover and the cylinder body, and
Examiner’s note: the limitations “sealed by laser welding” and “is formed by” are product-by-process limitations to which not patentable weight has been given by the examiner.  Applicant is reminded of the following: Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See MPEP §2113(I)

	However, Adams fails to teach the vacuum chamber having a getter therein.
	Sautner is in the same field of endeavor as the claimed invention and Adams, which is a vacuum compartment structure. Sautner teaches a vacuum compartment structure embodiment (i.e. in the form a container; as shown in Fig. 2) comprising: a stainless steel cylinder body (12); and a compartment upper cover (11-11a) covered on the cylinder body and having a concave shape, wherein the compartment upper cover and the cylinder body are fixedly connected, a vacuum chamber having a getter (14) therein and is formed by the compartment upper cover and the cylinder body (Sautner Col. 3 Ln. 20-27).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vacuum chamber (of Adams) with a similar arranged getter (as taught by Sautner) in order to maintain the vacuum over a long period of time (i.e. by absorbing any residual gases or vapors within the vacuum chamber – which improves the vacuum properties). See MPEP §2144.07
Regarding claim 2, modified Adams as above further teaches wherein the plastic upper cover layer and the plastic lower cover layer are integrally formed to fasten and wrap the compartment upper cover and the cylinder body (see Adams Figs. 1-2b).
Regarding claim 6, modified Adams as above further teaches wherein the getter is fixed to the compartment upper cover (see Sautner Fig. 2).
Regarding claim 7, modified Adams as above further teaches wherein a recess-shaped air suction hole (18) is opened on a bottom of the cylinder body, and the air suction hole is covered by a soldering flux to seal the vacuum chamber (Adams [0010-0033] and Figs. 1-2b).
Regarding claim 8, modified Adams as above further teaches all the structural limitations as set forth in claims 1 and 7 (respectively), except for wherein the air suction hole has a width of 0.5 mm and a recessing depth of 5 mm.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the air suction hole (of Adams) have a width of 0.5 mm and a recessing depth of 5 mm to quickly evacuated the vacuum chamber, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A)


Allowable Subject Matter
Claims 3-5 is/are objected to as being dependent upon a rejected base claim (particularly claims 1 and 2), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736